Citation Nr: 0637358	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-03 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of lead 
poisoning, to include coronary artery disease, claimed as a 
cardiovascular condition and, alternatively, as secondary to 
tobacco use, and arthritis.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946, and from February 1953 to January 1955.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal of 
2001 and 2005 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and 
is advanced on the Board's docket.       


FINDINGS OF FACT

1.  The record fails to present competent clinical evidence 
of manifestation of lead poisoning residuals etiologically 
related to active service.  

2.  The veteran's claim that his cardiovascular problems may 
be associated with smoking in service was filed after June 9, 
1998.  


CONCLUSION OF LAW

The criteria for service connection for lead poisoning 
residuals, to include coronary artery disease, claimed as a 
cardiovascular condition and, alternatively, as due to 
tobacco use, and arthritis, are not met.  38 U.S.C.A. §§ 
1101, 1103, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.300, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

As an initial matter, the Board notes that service connection 
was previously denied for a disability claimed as a "heart 
condition."  See January 1976 and November 1989 rating 
decisions.  Also, the January 1976 rating decision denied 
service connection for osteoarthritis, cervical spine.  No 
appeal was taken.  As these rating decisions are final, new 
and material evidence must be presented to reopen claims for 
service connection for heart disease and for arthritis of the 
cervical spine.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§§ 3.104, 3.156.

The RO did not, however, address whether claims for service 
connection for heart disease or for arthritis had been 
reopened.  Rather, the RO denied service connection for lead 
poisoning and for arthritis and coronary artery disease, 
secondary to lead poisoning.  See September 2005 rating 
decision.

The veteran's December 2004 claim, from which this appeal 
arises, was specifically a claim for service connection for 
lead poisoning.  More specifically, at the end of his 
statement in support of his claim the veteran maintained that 
all of his current health conditions, including, but not 
limited to, arthritis and his cardiovascular condition, 
resulted directly from lead exposure during his active 
military service.  Thus, the Board construes this as one 
claim for service connection for lead poisoning, with the 
specific contention that the veteran's unspecified arthritis 
and cardiovascular disease are manifestations of the claimed 
lead poisoning.  As service connection has not previously 
been denied for lead poisoning, the Board need not address 
whether the previously denied claims for service connection 
for a heart condition and arthritis of the cervical spine 
have been reopened.

The key issue in this appeal, not addressed in prior denials, 
is whether the veteran's claimed problems are residuals of 
in-service lead poisoning.  That specific issue was never 
adjudicated as the contention itself was not raised before 
the instant appeal.  Nor was the contention that heart 
disease, alternatively, is associated with tobacco use.  
Also, the instant appeal, to the extent that service 
connection is being sought for "arthritis," vaguely stated 
as a manifestation of lead poisoning in service, the prior 
denial was specifically limited to cervical spine 
osteoarthritis and not based on the lead poisoning 
contention.  

II.  Service Connection - Lead Poisoning Residuals

The veteran claims he had lead poisoning in the Navy, 
including lead fumes, in the course of moving large drums of 
gasoline, which often were not sealed well and had leaked.  
He also believes lead poisoning could have resulted from lead 
in paint, while chipping paint off steel aboard a ship.  He 
further contends, alternatively, that service connection is 
warranted for cardiovascular disease because the Navy first 
supplied him with cigarettes at age 17, and that he became 
addicted to cigarettes to an extent that he was smoking as 
many as 4 packs a day as of mid-1970s, and smoking is known 
as a contributor to the development of cardiovascular 
disease.  In support of his claim, he has submitted medical 
literature concerning occupational lead poisoning, as well as 
on the role of tobacco use in heart disease.   

Navy personnel records indicate that the veteran was aboard 
various ships, including the U.S.S. James J. O'Kelly in 1944-
45, and that cargo aboard that ship within that time period 
included "lube oil" and "high octane gasoline."  Such 
evidence lends credibility to the contention that the veteran 
had exposure to gasoline products, although that it is not 
proof that he did have lead poisoning in service, or that 
even if he did, any presently claimed disability is a lead 
poisoning residual or manifestation.  Such issues, like 
etiological link between a medical condition and certain 
exposure or injury, require professional judgment or opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) 
(diagnosis or etiology opinion is in the province of a 
medical doctor or other professional, who, by virtue of 
appropriate training, education, and/or experience, is 
qualified to address it, although laypersons are competent to 
speak on relevant symptomatology experienced).  

The veteran's service medical records do not document 
complaints of, or treatment for, problems noted after moving 
gasoline drums.  Clinical evaluation was normal upon 
separation examinations in May 1946 and in January 1955, 
including negative findings for chest X-ray.  The veteran 
reported in connection with a prior "heart condition" claim 
that he had a "mild" heart attack in 1953, aboard the 
U.S.S. Massey (September 1989 statement), but that incident 
is not noted in the service medical records.  

The Board also acknowledges the veteran's position that he 
reported swelling feet in 1953 while aboard the U.S.S. 
Massey, and that such manifestation was indicative of lead 
poisoning.  See VA Form 21-4138 signed in January 2006.  A 
May 1953 service medical record does document complaints of 
swelling hands and feet and sore and aching joints (the 
latter reportedly began some 2 years prior).  Service medical 
records dated in July-August 1953 reflect a diagnosis of 
rheumatoid arthritis of multiple joints.  However, again, 
clinical findings were normal on separation, and no 
clinician, in or after service, has said that the complaints 
are associated with lead exposure.  In fact, the record does 
not even adequately support a conclusion that the 1953 
diagnosis itself is indicative of chronic abnormality, in 
light of normal clinical evaluation on separation 
examinations and lack of diagnosis of rheumatoid arthritis 
post discharge.  In fact, the veteran himself does not appear 
to be certain whether he currently has a diagnosis of 
arthritis, and if so, which joints are involved, in light of 
his testimony at the September 2006 Board hearing.  The Board 
notes that private clinical records dated in the 1970s 
document lumbar spine sprain and herniated discs, but that 
service connection was previously denied for cervical spine 
osteoarthritis, as noted earlier.

The veteran also complained of low back pain and painful 
bowel movements during military service in 1954.  The 
subsequent diagnosis was hemorrhoids, and the veteran 
underwent hemorrhoid surgery.  Service connection is in 
effect for hemorrhoidectomy residuals.  Clinical evidence did 
not associate low back pain with arthritis or lead poisoning; 
rather, the evidence indicates the complaints were related to 
what was determined to be hemorrhoids.  Nor is the notation 
of "[d]eviation spine to right", in service medical records 
concerning service from 1944-46, evidence of arthritis or 
lead poisoning in light of negative clinical findings on 
separation.  

Thus, based on service medical records, the record now does 
not support a conclusion that lead poisoning residuals became 
manifested during service.

Post-service clinical records reflect history of 
hypertension, and subsequent diagnoses to include 
hypertension, hypercholesteremia, angina, ventricular 
arrhythmia, myocardial infarction, coronary artery disease, 
and had bypass surgery in the mid-1970s and late 1990s.  The 
veteran suffered a heart attack in 1998.  Even as of 1960, VA 
examination indicated no abnormal findings based on 
cardiology consultation and testing include EKG and EEG.  It 
is not clear what conditions, other than arthritis and heart 
disease, the veteran is claiming as lead poisoning 
manifestations.  What is clear is that there is no clinical 
evidence relating the various manifestations documented in 
the record to lead poisoning or active duty.             

In fact, a VA examiner, who had reviewed the claims file and 
examined the veteran, said in May 2005:  "[The veteran] does 
not have coronary artery disease related to exposure to lead 
fumes."  The examiner referred to the main risk factors for 
coronary artery disease as acknowledged by the American Heart 
Association (diabetes, hypertension, smoking, hyperlipidemia, 
and family history of coronary artery disease), and said that 
the veteran meets four of the five risk factors, which 
together are the likely causes of the veteran's present 
coronary artery disease.                   

In this connection, the Board notes that Dr. Yu's records do 
reflect diagnoses of "lead toxicity," coronary artery 
disease, and peripheral vascular disease, and administration 
of chelation therapy in 1997-98.  Chelation therapy, based on 
the materials in Dr. Yu's records, is intended to treat 
coronary artery disease without surgery and involves 
intravenous infusion of ethylene diamine tetra-acetic acid 
(EDTA), a substance that removes undesirable metals from the 
body.  The Board has carefully considered Dr. Yu's records, 
and concludes that they do not substantiate the claim.  At 
most, they represent one clinician's position that the 
veteran has lead toxicity; they do not actually link lead 
toxicity itself to active duty, or even any other non-service 
related source.  In fact, Dr. Yu's records do not even 
specifically address on what clinical basis (e.g., 
appropriate diagnostic testing) the "lead toxicity" 
diagnosis was rendered.  Moreover, viewed in light of the VA 
examiner's statement that the veteran meets four of the five 
leading causes of cardiovascular disease, mere evidence that 
the one clinician diagnosed "lead toxicity" - where the 
basis for diagnosis itself is not evident - does not amount 
to sufficient evidence to conclude that purported in-service 
lead poisoning must have caused present cardiovascular 
problems.    

Further on that point, the medical literature submitted by 
the veteran himself, in some respect, tends to be unfavorable 
to his claim.  More specifically, the materials include a 
list of industries or jobs that are associated with lead 
overexposure, including gas service station workers, firing-
range instructors, and mining, construction and chemical 
industries, and gasoline additives production.  The record 
reflects that the veteran had civilian employment that 
included heavy equipment/machine operation, truck driving, 
industrial sales mechanic, factory and quarry work, and work 
with carburetors.  Such evidence presents at least the 
possibility as to nonservice-related lead exposure, and 
likely for duration much longer than in service, if it did 
occur.  Also, while not specifically alleged, in light of the 
literature the veteran himself submitted, the Board has 
considered whether the veteran's Navy duties, including work 
as a gunner's mate involving handling of munitions, could 
have some bearing on the contention as to lead exposure 
notwithstanding the veteran's focus on his gasoline lead 
poisoning contention.  However, the negative VA examination 
report, to the extent that the veteran's cardiovascular 
problems are associated with multiple nonservice-related 
"high risk" factors, is highly unfavorable to the claim.
    
Nor does the record reflect manifestation of cardiovascular 
disease to a minimum compensable degree within a year after 
discharge.  Thus, presumptive service connection provisions 
governing cardiovascular-renal diseases (38 C.F.R. §§ 3.307, 
3.309(a)) cannot be the basis for a favorable resolution in 
this case.  

Finally, as to the contention that heart disease was caused 
by cigarette smoking, 38 U.S.C.A. § 1103 and 38 C.F.R. 
§ 3.300 (2006) prohibits service connection for disabilities 
claimed to have resulted from the use of tobacco products 
during service.  This provision applies to all claims filed 
after June 9, 1998, which would include the instant case.  
The Board recognizes the exceptions to this provision 
(38 C.F.R. § 3.300(b)), but they do not apply here and would 
not result in a different outcome as to the instant coronary 
artery disease claim.  Thus, the claim to the extent it is 
based on tobacco use in service must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In sum, the record fails to present competent medical 
evidence that the veteran has residuals of lead poisoning 
associated with active duty, and to the extent the claim 
involves allegation of tobacco use as   Therefore, the Board 
concludes that the preponderance of the evidence is against 
service connection, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.         


III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In August 2001, February 2005, and in July 2005, VA sent the 
veteran letters, which, together, advised him as to service 
connection criteria, and told him that, if he identifies the 
sources of lay or medical (VA or non-VA) evidence pertinent 
to his claims, then VA would assist him in securing the 
missing evidence.  The veteran was told that, notwithstanding 
VA's duty to assist, he is ultimately responsible for 
ensuring claim substantiation.  The Statements of the Case 
(SOCs) explained what evidence is needed to establish service 
connection and why the claim is not substantiated.  The 
"fourth element" notice was given in three letters 
(February 2005; two letters in July 2005).   

The Board fails to find prejudice due to the timing of the 
notice, or due to provision of notice in multiple letters, or 
due to lack of notice consistent with Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (criteria governing the assignment of 
disability ratings and effective dates for degree of 
disability and service connection).  During the appeal, the 
veteran had multiple notices on what criteria govern a 
service connection claim and was told why the record does not 
merit a favorable resolution.  Where the veteran had 
identified sources of missing evidence, VA has complied with 
the duty to assist.  The veteran was advised that he can 
submit non-VA medical and lay evidence.  He exercised his 
right to testify, at two hearings, and, even as of September 
2006, when he testified before the undersigned, did not 
identify, upon questioning, the existence of key missing 
evidence that lead poisoning in service is the cause of his 
claimed medical condition.  VA has provided an appropriate 
C&P examination on the issue of etiology of cardiovascular 
disease, the nexus opinion from which is negative, and the 
veteran had an opportunity to substantiate his claim with 
contrary, favorable nexus opinion.  Service medical and 
personnel records, and as well, medical literature submitted 
by the veteran, are of record and their probative merit has 
been addressed.  The probative merit of Dr. Yu's records, 
too, was addressed.  Nonetheless, even as recently as in 
September 2006, at the Board hearing, no argument was made as 
to a substantive notice defect; nor did the veteran or his 
representative state that pertinent evidence is missing, but 
that the veteran requires additional time to submit it or VA 
assistance to secure it.  Under the circumstances, the Board 
does not find basis to conclude that the record is incomplete 
or that deferring adjudication of the claim would result in 
benefit to the veteran.  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  Further, as the claim is denied, there can 
be no prejudice to the extent the veteran was not explicitly 
given notice consistent with Dingess.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the AOJ, the Board must consider 
whether prejudice occurred); 38 C.F.R. § 20.1102 (2006) 
(harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical and personnel 
records, private and VA medical records, and the veteran's 
written statements and hearing testimony.  The Board 
acknowledges that the veteran reportedly was deemed disabled 
by the Social Security Administration (SSA), apparently in 
the 1970s, based on his cardiovascular problems.  Clinical 
records associated with prior denial of the "heart 
condition" claim seem consistent in this respect, as they do 
reflect diagnoses of cardiovascular problems in the mid-
1970s.  However, the key basis of the present VA claim is on 
purported lead poisoning, and the record indicates that the 
only clinical determination as to lead toxicity was not until 
1997-98, by Dr. Yu (spelled "Hugh" in the Board hearing 
transcript).  The veteran consistently has reported that Dr. 
Yu's records are favorable to his claim even though he was 
told he can also identify non-VA federal agencies (such as 
the SSA) as a source of pertinent evidence (see August 2001 
letter).  The Board has considered Dr. Yu's records, and 
finds them inadequate for a favorable resolution.  In fact, 
the veteran testified (see Board hearing transcript, p. 11) 
that Dr. Yu did not opine on any link between his heart 
problems and purported lead poisoning.  Under the 
circumstances, the Board does not find adequate basis to 
defer adjudication based on missing records, including SSA 
records, or possibly, records of Dr. Yu concerning each 
individual chelation therapy (the veteran testified he had 
some 10-12 weeks of chelation therapy).  Doing do would 
merely result in delayed adjudication without benefit to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).              

Despite appropriate, multiple notices during appeal, the 
veteran has not identified sources of pertinent, existing 
evidence that is missing from the record and which he desires 
VA to review before adjudication.  Based on all of the 
foregoing, the Board concludes that VA's duty to assist was 
met, and it is not precluded from adjudicating this decision 
based on the evidence of record.


ORDER

Service connection for residuals of lead poisoning, to 
include coronary artery disease, claimed as a cardiovascular 
condition and also, alternatively, as secondary to tobacco 
use, and arthritis, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


